Order entered April 11, 2013




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-12-00141-CV

                              AMBER ETTA BUMPUS, Appellant

                                                 V.

                           BRENT WADE FITZGERALD, Appellee

                            On Appeal from the 196th District Court
                                     Hunt County, Texas
                                Trial Court Cause No. 773788

                                             ORDER
       The Court has before it appellant’s April 9, 2013 request for an extension of time to file

appellant’s corrected brief. The Court GRANTS the request and ORDERS appellant to file her

corrected brief within ten days of the date of this order.


                                                        /s/   ELIZABETH LANG-MIERS
                                                              JUSTICE